DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 08/09/20202 & 01/28/2022. The amendments filed on 08/09/2022 have been entered.  Accordingly, claims 1-20 remain pending and claims 1, 5, 9, 13, 17, and 19 have been amended.
Response to Arguments
Claim objections
	In light of applicant’s amendments to the claims filed 08/09/2022, the objections of claims 5, 13, and 19 have been rendered moot and have been withdrawn. 
Rejections under 35 USC 112(a)
In light of applicant’s amendments filed 08/09/20202, the rejections of the claims under 35 USC 112(a) have been rendered moot and have been withdrawn.
Rejections under 35 USC 103
Applicant's arguments filed 01/28/2022 have been fully considered, however they are not persuasive.
As a preliminary matter, applicant’s arguments to the prior art rejection starting on the bottom half of page 7 through the second paragraph of page 8, and again in the final paragraph of page 8 have been previously presented by the applicant in their response filed 04/23/2021 which have already been provided a response in the previous office action mailed 10/28/2021. Please see the responses provided previous office action mailed 10/28/2021 which note the portions of applicant’s response filed 04/23/2021 which correspond to the portions of applicant’s current response referenced earlier in this paragraph on starting on the previous page. Therefore, only newly presented arguments will be responded to below.
Additionally, the following responses to applicant’s arguments will be made in light of applicant’s remarks on in the final paragraph of page 10, applicant notes that “amended independent claims 9 and 17 are allowable over the cited references for reasons similar to those given in connection with claim 1”. 
Applicant argues in the third paragraph of page 8
“The Office Action refers to paragraphs 0009, 0027, and 0029 of Stainsby as allegedly teaching determining "at least one instance in which the first physiologic data of the body part obtained during the at least quasi-periodic motion corresponds to the second physiologic data," as recited in claim 1. But none of these paragraphs, or any other paragraphs, of Stainsby describe any comparison between current and past physiologic data”.

	In response, it is noted that applicant appears to be making an argument for rejection of a claim limitation which has not yet been examined. The above limitation under discussion is present in the amendments to claim 1 filed 08/09/2022 for the first time.  Nevertheless, Stainsby discloses the limitation in question as recited in claim 9. In particular, Stainsby discloses the immediate limitation in steps 212-222 in FIG. 2 of Stainsby, and as cited with [0024]-[0027] in the rejection below. Additionally, it is noted that the above amendment is not present in either independent claim 9 nor independent claim 17.
Applicant argues in the final paragraph of page 8 through the first paragraph of page 9
“Regarding paragraph 0009 of Stainsby, the Office Action alleges that Stainsby teaches "The present method and system identifies the proper position [current] and timing [quasi- periodic] to use for a magnetic resonance scan based on a previous [first] initial realtime acquisition where anatomy [in a similar position]." (Office Action, page 11) (emphasis added). With respect, the Office Action's suggestion is incorrect, as paragraph 0009 of Stainsby actually states that "[t]he present method and system identifies the proper position and timing to use for a magnetic resonance scan based on a previous initial realtime acquisition where anatomy, the point in the cardiac cycle and the point in the respiratory cycle are sampled many times per second." (Stainsby, ¶ 0009). Paragraph 0009 of Stainsby thus fails to describe any comparison between current physiologic data and previously obtained physiologic data. 
Paragraph 0027 of Stainsby states that further MR imaging is performed, "this time using the gating times and acquisition durations relative to the physiologic data saved." And paragraph 0029 of Stainsby states that "[t]he current respiratory position ... and the elapsed time from the last cardiac trigger ... were sampled and saved." However, neither paragraph 0027 nor 0029 of Stainsby describe any comparison between current physiologic data and previously obtained physiologic data. Using gating times and acquisition durations relative to saved physiologic data (¶ 0027 of Stainsby) and sampling and saving current respiratory position and elapsed time (¶ 0029 of Stainsby) do not read on determining "at least one instance in which the first physiologic data of the body part obtained during the at least quasi-periodic motion corresponds to the second physiologic data," as recited in claim 1.”

In response, it is noted that applicant has not provided an analysis of why applicant believes that “Paragraph 0009 of Stainsby thus fails to describe any comparison between current physiologic data and previously obtained physiologic data” and applicant appears to merely be providing mere conclusory statements without providing an explanation as to how and why applicant has reached their conclusion. It is also noted that applicant that applicant has only provided a partial quote from [0009] of Stainsby and appears, although it is unclear due to lack of an analysis of the quotation by the applicant, that applicant is has left out relevant disclosure of [0009] of Stainsby which does disclose the limitations in question. Additional relevant disclosure found in [0009], but not limited to, also includes that the gating times and acquisition durations are tailored/determined by comparison to match a particular patient during a single patient session (i.e., the data collected when the patient first real-time acquisition of MR data and the data collected a second MRI are performed without the patient leaving). The rejection below has been updated to provide additional support from Stainsby.
Further, it is noted that amended claim 1 now requires “comparing the second physiologic data to the first physiologic data”; amended claim 9 now requires “compare the first physiologic data with a current position of the body part”; amended claim 17 now requires “comparing a current position of the heart to a position of the heart obtained during the at least quasi-periodic motion to determine”.  Accordingly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “any comparison between current physiologic data and previously obtained physiologic data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stainsby et al. (US20020156366, hereafter “Stainsby”), in view of Aggarwal et al. (US20060224062, hereafter “Aggarwal”).
Regarding claims 1, 9, and 17, Stainsby discloses a Magnetic Resonance Imaging (MRI) device (“Referring first to FIG. 1, there is shown the major components of a preferred MRI system” [0017]) configured to make an MRI image of a body part (“timing imaging in and around the heart” [0036]) from MRI data (“a realtime MR data set” [0010]) that undergoes at least quasi-periodic motion (“due to motion arising from cardiac and respiratory cycles [quasi-periodic]” [0036]), comprising:
a sensor configured to obtain first physiologic data (“a physiological acquisition controller 129 that receives signals [physiological data] from a number of different sensors connected to the patient, such as ECG signals from electrodes attached to the patient” [0018]) of the body part as the body part undergoes the at least quasi-periodic motion (“Locating and timing imaging in and around the heart is critical due to motion arising from cardiac and respiratory cycles” [0036]);
a controller configured (129, “that receives signals from a number of different sensors connected to the patient, such as ECG signals from electrodes attached to the patient, peripheral plethymographs, pneumatic bellows…or other monitoring tools” [0018]) to (1) compare the first physiologic data (see [0021] where values of physiological data are saved in [0024] as the selected or reference/first physiologic values, which is understood and known in the art to be performed by comparison of the new/current data to determine similarly with reference/prior acquired data in order to make the selection) with a current*, ** position of the body part ([0029]  ECG or plethysmograph measurements of the bellows are used to determine the current respiratory position, which together with the elapsed time from the last cardiac trigger, is sampled and saved with the realtime data which includes the first physiological data) to determine at least one previous instance that the body part was in a position obtained during the at least quasi-periodic motion corresponds to the current position of the body part ([0009], [0024]-[0027] see steps reference and comparison steps 212-222 in FIG. 2, the system identifies the proper position and quasi-periodic timing of the anatomy of interest based on the first realtime data acquisition of the anatomy of interest by comparing the data to determine when the current position of the anatomy of interest is in a similar position recorded in the first realtime data acquisition to determine when the anatomy of interest is in the proper position so that a MRI scan can begin, and see [0029] where the current position and the elapsed time from the last cardiac trigger determined by ECG are sampled and saved), and (2) select second MRI hardware-controllable settings based on first MRI hardware-controllable settings used at the during at least one instance (“the program sets [MRI hardware-controllable settings] some parameters for the initial data collection, but the medical person may interactively adjust [set new] the criteria for initial data collection. At any rate, if decision block 208 determines [analyzes] that more data is needed, control goes back to block 200.” [0022], as determined by the computer program in [0021] and see [0031] where the new acquisition/MRI hardware controllable settings are gated to every heartbeat [from current physiologic data] with the delay time set based on the saved/first physiologic data);
a MRI scanner configured to scan the body part with the first MRI hardware-controllable settings during obtaining the first physiologic data (see steps 200, where the settings configure the MRI scanner to scan the body part whole the physiological monitoring data was obtained in steps 202, 204 and see claims 1, 10, 16, and 19 which recite simultaneously monitoring [obtaining] the physiological values related to movement of the body part while the same body part is undergoing real-time MRI image as noted in [0011] “Importantly, cardiac and respiratory information are collected in conjunction with realtime MR imaging” emphasis added) to produce first MRI data, the MRI scanner further configured to scan the body part with the second MRI hardware-controllable settings so as to produce MRI data (“At block 222 a further MR imaging is performed, this time using the gating times and acquisition durations relative to the physiologic data saved… this further MRI [new MRI data] is performed using a gating time 40 ms after [new MRI hardware-controllable settings] the given part of the cardiac cycle and an acquisition duration corresponding to the time interval of the three frames” [0027]); and
an image processor configured to produce the MRI image using the second MRI data (“the image processor 106” [0020]), but does not explicitly disclose the analysis of the physiologic data, independent of first MRI data.
However, in the same field of endeavor, Aggarwal teaches the analysis of the physiologic data, independent of first MRI data (“Dynamic Model Acquisition : At this prescan step we acquire MR and/or auxiliary data (e.g. ECG signal from the subject) in order to adapt the model parameters to the particular subject being imaged” [0044] and see [0050] in which auxiliary ECG data is used to estimate and model parameters dynamics before the imaging occurs, therefore the estimation is independent of the first MRI data“).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device, method, and system disclosed by Stainsby with the analysis of the physiologic of the physiologic data, independent of first MRI data as taught by Aggarwal in order to order to adapt the model parameters to the particular subject being imaged by incorporating information about the spatial and temporal dynamics of the beating heart into the MR data acquisition and reconstruction process ([0043-0044] of Aggarwal) as the limitations as claimed in nearly ubiquitously practiced in the art.
Claim 17 additionally requires the Magnetic Resonance Imaging (MRI) image being of a heart and the first physiologic data being of the heart as disclosed by Stainsby discloses (“Locating and timing imaging in and around the heart” [0036], “At block 212, the slice position and physiological information are saved as the selected or reference values. For example, a preferred image that best illustrates a feature of interest for the particular patient might be 40 ms after a given part of the patient's cardiac cycle.” [0024]).
*claim 1 differs from claim 9 in that claim 1 requires the comparison of second physiologic data to the first physiologic data to determine at least one instance (disclosed by Stainsby [0009]-[0011], [0024], FIG. 2); the comparison is not between a current position to the first physiologic data and the at least one instance which is not limited to a previous instance, as required by claim 9;
**claim 17 differs from claim 9 by further limiting the body part to be a heart (disclosed by Stainsby [0009]-[0011]).
Regarding claims 2 and 10, modified Stainsby substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the body part is a heart (“Locating and timing imaging in and around the heart” [0036]), the sensor is a heart sensor and the physiologic data is a heart signal (“At block 212, the slice position and physiological information are saved as the selected or reference values. For example, a preferred image that best illustrates a feature of interest for the particular patient might be 40 ms after a given part of the patient's cardiac cycle.” [0024]).
Regarding claims 3 and 11, modified Stainsby substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the physiologic data is data obtained from an electrocardiogram (ECG) (“The pulse generator module 121 also receives patient data [physiologic data] from [obtained] a physiological acquisition controller 129 that receives signals from a number of different sensors connected to the patient, such as ECG signals” [0018]).
Regarding claims 4, 12, and 18, modified Stainsby substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the controller (“The operation of the system is controlled from an operator console 100…communicates through a link 116 with a separate computer system 107 that…includes a number of modules which communicate with each other through a backplane. These include an image processor module 106 [controller], a CPU module 108 and a memory module 113, known in the art as a frame buffer for storing image data array” [0017]) does an autocorrelation on the physiologic data is done to determine the at least one previous instance (“Acquisitions [by the controller] were cardiac gated [autocorrelated] to every heartbeat [physiological data] with the delay time set based on the saved prescription data. All image frames from the realtime localization scan were saved [previous instance] and the motion of the artery of interest was determined using a known motion tracking algorithm” [0031]).
Regarding claims 5 and 19, modified Stainsby substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the MRI hardware-controllable settings are settings to control magnetic fields (“The gradient waveforms produced by the pulse generator module 121 [controlled by the MRI hardware-controllable settings] are applied to a gradient amplifier system 127 comprised of GX Gy and Gz amplifiers. Each gradient amplifier excites a corresponding gradient coil in an assembly generally designated 139 to produce [control] the magnetic field gradients used for position encoding acquired signals” [0019]) and radiofrequency pulses of the MRI scanner (“The gradient coil assembly 139 [controlled by the MRI hardware-controllable settings] forms part of a magnet assembly 141 which includes a polarizing magnet 140 and a whole-body RF coil 152. A transceiver module 150 in the system control 122 [controlled by the MRI hardware-controllable settings] produces pulses [RF frequency pulses] which are amplified by an RF amplifier 151 and coupled to the RF coil 152 by a transmit/receive switch 154” [0019]) and correspond to k-space values of a time domain MRI signal (“An MR acquisition schedule includes specification of the order and time instants at which k-space samples are acquired” [0051]).
Regarding claims 6 and 14, Stainsby, in view of Aggarwal, substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the second MRI hardware-controllable settings are such that the k-space values for the second MRI hardware-controllable settings differ from the k-space values for the first MRI hardware-controllable settings (“When the scan is completed and an array of raw k-space data has been acquired in the memory module 160. This raw k-space data may be rearranged into separate k-space data arrays for each cardiac phase image (or other images) [corresponding to the k-space values for the second MRI hardware-controllable settings and the k-space values of differing MRI hardware-controllable settings] to be reconstructed, and each of these is input to an array processor 161 which operates to Fourier transform the data into an array of image data.” [0020]).
Regarding claims 7, 15, and 20, modified Stainsby substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the second MRI data along with first MRI data (see in FIG. 2 which discloses obtaining previous MRI data and new MRI data which together produce an MRI image, as noted in step 222) from the at least one previous instance is used to produce the MRI image (“The present method and system identifies the proper position and timing to use [to produce] for a magnetic resonance scan [MRI image] based on a previous [previous time] initial realtime acquisition where anatomy, the point in the cardiac cycle and the point in the respiratory cycle are sampled many times per second. The gating times and acquisition durations are tailored to match a particular patient during a single patient session (i.e., the patient initial realtime [previous] acquisition of MR data and a further MRI [new MRI data] are performed without the patient leaving). The relative position in the cardiac and respiratory cycles, using any form of cardiac and respiratory monitoring tools, is associated with each frame in an initial realtime MR acquisition.” [0009]).
Regarding claim 13, modified Stainsby substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses wherein the first MRI hardware-controllable settings are settings to control magnetic fields (“The gradient waveforms produced by the pulse generator module 121 [controlled by the MRI hardware-controllable settings] are applied to a gradient amplifier system 127 comprised of GX Gy and Gz amplifiers. Each gradient amplifier excites a corresponding gradient coil in an assembly generally designated 139 to produce [control] the magnetic field gradients used for position encoding acquired signals” [0019]) and radiofrequency pulses of the MRI scanner (“The gradient coil assembly 139 [controlled by the MRI hardware-controllable settings] forms part of a magnet assembly 141 which includes a polarizing magnet 140 and a whole-body RF coil 152. A transceiver module 150 in the system control 122 [controlled by the MRI hardware-controllable settings] produces pulses [RF frequency pulses] which are amplified by an RF amplifier 151 and coupled to the RF coil 152 by a transmit/receive switch 154” [0019]) and correspond to k-space values of a time domain MRI signal (“An MR acquisition schedule includes specification of the order and time instants at which k-space samples are acquired” [0051]).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stainsby, in view of Aggarwal, as applied to claims 1 and 9 above, further in view of Kim et al. (US20050245812, hereafter “Kim”).
Regarding claims 8 and 16, modified Stainsby substantially discloses all the limitations of the claimed invention, specifically, Stainsby discloses that each frame imaged is associated with the relative position of the cardiac cycle (“The relative position in the cardiac and respiratory cycles, using any form of cardiac and respiratory monitoring tools, is associated with each frame [multiple frames, taken in sequence showing cardiac motion] in an initial realtime MR acquisition.” [0009]), but does not explicitly disclose discloses wherein the MRI image is a frame in an MRI cine.
However, in the same field of endeavor, Kim discloses wherein the MRI image is a frame in an MRI cine (“Cine-MRI image frames are typically a set of single 2D slices acquired throughout the cardiac cycle, which can then be viewed in cine-mode.” [0004]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and system disclosed by modified Stainsby with the imaged scan MRI image is a frame in an MRI cine taught by Kim to provide for a higher resolution image to be produced, as only a segment of the image must be captured from each cardiac cycle ([0006] of Kim).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793     
                                                                                                                                                                                                   /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793